This cause came on to be heard upon the return of the Respondent to the Alternative Writ of Mandamus filed herein on November, 1934, and upon Relator's Motion for a Peremptory Writ notwithstanding said return, and the same having been duly considered, it is thereupon
ORDERED AND ADJUDGED that said Motion be, and the same is hereby granted, and that a PEREMPTORY WRIT forthwith issue, without prejudice, however, to the right of said respondent to apply to the Governor of Florida to recall his previous order appointing said Respondent as special judge of these suits, and to appoint another judge in his stead.
  DAVIS, C. J., and TERRELL, BROWN and BUFORD, J. J., concur. *Page 331